Citation Nr: 9931763	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-12 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for tinnitus.  


FINDING OF FACT

The veteran's bilateral tinnitus is causally linked to active 
service.


CONCLUSION OF LAW

The veteran's bilateral tinnitus was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  At the outset, the Board finds 
that the veteran's claim of entitlement to service connection 
for tinnitus is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has presented 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran's service medical records (SMRs) show no 
complaint or diagnosis of tinnitus.  However, the veteran's 
May 1969 examination report upon separation from service did 
note a diagnosis of left ear high frequency hearing loss.  
Indeed, the Board observes that the veteran was granted 
service connection for left ear hearing loss pursuant to a 
June 1993 RO rating decision.  The RO based its decision, at 
least in part, on the fact that the veteran was diagnosed 
with left ear high frequency hearing loss upon separation 
from service, while the hearing in his left ear was noted to 
be within normal limits upon his October 1967 induction into 
active service.

A May 1993 VA audiological examination report stated the 
veteran's history of sudden onset of intermittent tinnitus, 
left ear only, after receiving a blow to the head while in 
service, and noted that his history was positive for military 
and occupational noise exposure.

A November 1997 VA ear disease examination report recounted 
the veteran's history of experiencing tinnitus after 
repeatedly firing weapons on the firing range without ear 
protection.  

A November 1997 VA audiological examination report recited 
the veteran's history of experiencing tinnitus after 
repeatedly firing weapons on the firing range without ear 
protection and after receiving a blow to the left side of the 
head.  It was also noted that the veteran was exposed to 
post-service noise in his occupation of mowing lawns and 
operating power tools, although the veteran stated he used 
custom ear protection.  Tinnitus was reported to be 
bilateral, although worse in the left ear, high-pitched and 
loud, and to be periodic (occurring once a day and with a 
duration of 5 or 10 minutes).  The diagnosis included a 
finding of bilateral, moderately severe, sloping to profound 
sensorineural hearing loss, with a tinnitus match established 
at 4000 Hertz and 98 dB. in both ears.  

A February 1999 VA audiological examination report stated 
that the veteran's medical records had been reviewed.  The 
examiner also noted that that the veteran complained of 
worsening tinnitus since a 1997 car accident, after which his 
tinnitus had reportedly become constant.  The diagnosis 
included a finding of bilateral, moderately severe, sloping 
to profound sensorineural hearing loss, with a tinnitus match 
established at 4000 Hertz and 98 dB. on the right, and at 
3000 hertz and 86 dB. on the left.  

Although the SMRs do not reveal a diagnosis of tinnitus, the 
veteran was exposed to excessive noise and apparently 
sustained a head injury while on active duty.  VA 
audiological and ear examinations sine 1993 have noted this 
history and a diagnosis of tinnitus has been firmly 
established during this time.  It is also pertinent to point 
out that the veteran's service-connected hearing loss in the 
left ear began during service and is sensorineural or high 
frequency in type.  It is the Board's judgment that the 
evidence is at least in equipoise as to whether the veteran's 
tinnitus is etiologically related to his exposure to 
excessive noise during service.  Accordingly, service 
connection for ear tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted, subject to the laws and regulations governing 
monetary awards.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

